DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are under consideration. 

Priority
This application is a 371 of PCT/JP2018/024029 filed on 06/25/2018, which claims foreign priority from JP 2017-134435 filed on 07/10/2017.Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Spaink et al (USP 20120178646, dated 7/12/2012), Tamaru et al (USPGPUB 20110174230, 7/21/2011) /Tamaru et al (JP5823112, 11/26/2015, IDS).
 .
Claims are directed to a fish egg processing apparatus comprising: a processing water tank for processing collected fish eggs; and a processing device for injecting a predetermined substance into the fish eggs positioned in the processing water tank, wherein the processing water tank includes: a region prior to processing where the width dimension of the region prior to processing is set such that the fish eggs form a line in order to house the fish eggs prior to processing; and a region after processing for housing the fish eggs on which a predetermined processing has been performed. Dependent claim limits the processing device includes: a placing part capable of mounting the fish eggs; and an introducing pipe having a pipe shape capable of introducing a predetermined substance into the fish eggs mounted on the placing part in a predetermined timing.
With respect to claims 1 and 2, Spaink et al teach an egg or embryo processing device (apparatus) (claims, fig. 5 and 6), said apparatus comprises a fish egg processing unit (tank) (see figure 5) having a half-open channel in which embryos are arranged in a row, and having an injection site in the center.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Spaink et al teach that the movement in the lateral direction is restricted by the channel having a V-shaped trough (paragraphs [0162] and [0163], and fig. 5). It should be noted that the holding device described in fig. 5 and 6 of Spaink et al has "an area before processing that is set to a dimension for the fish eggs to be aligned in a row.
Regarding claim 3, Spaink et al teach that the fish-egg-holding device includes a rotary body (disc body) 33 having recesses 34 formed in a gear form; the operation of injection into the fish eggs is performed continuously by rotation of the rotary body 33; and the fish eggs after the injection operation are discharged from a discharge capillary 37 (channel or tube) (paragraph [0164], fig. 6). Spaink et al does not specifically teach an area after processing for accommodating fish eggs that are subjected to a predetermined processing treatment, however,  it should be noted that Spaink teaches fish eggs coming out from the discharge capillary naturally are received in a container, and therefore it is considered to be equivalent to describing an area after processing meeting the limitation of the claim.  Spaink differ from claimed invention by not explicitly disclosing a fish egg treatment apparatus that has an area after processing for accommodating fish eggs that are subjected to a predetermined processing treatment. 
However, before the effective filing date of instant application it is considered routine to a person of ordinary skill in the art to arrange an egg holding plate in a case-form structure in a fish egg treatment apparatus. (see fig. 9 of, Tamaru and paragraphs 25, 26 and fig. 4 of Tamaru of JP). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the fish egg processing apparatus as disclosed in Spaink to further incorporate an area after processing for accommodating fish eggs as disclosed in Tamaru, in the fish egg processing apparatus, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do in order to collect fish eggs coming out from the discharge capillary. One of skill in the art would have been expected to have a reasonable expectation of success in incorporating an area after processing for accommodating fish eggs that are subjected to a predetermined processing because prior art successfully reported arranging an egg holding plate in a fish egg treatment apparatus. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Spaink et al (USP 20120178646, dated 7/12/2012), Tamaru et al (USPGPUB 20110174230, 7/21/2011) /Tamaru et al (JP5823112, 11/26/2015, IDS) as applied above for claims 1-3 and further in view of Osamu et al (JP2005027626, dated 2/3/2005).
Th teaching of Spaink and Tamaru have been described above and relied in same manner. Spaink et al teach an egg or embryo processing device (apparatus) (claims, fig. 5 and 6), said apparatus comprises a fish egg transport unit (tank) (see figure 5) having a half-open channel in which embryos are arranged in a row, and having an injection site in the center. Spaink et al teach that the movement in the lateral direction is restricted by the channel having a V-shaped trough (paragraphs [0162] and [0163], and fig. 5). It should be noted that the holding device described in fig. 5 and 6 of Spaink et al has "an area before processing that is set to a dimension for the fish eggs to be aligned in a row. Spaink teaches that eggs that have not been properly injected or embryos that have defects in the development process can be selectively removed; that in the selection step, an optical detector such as a biosorter is used; and that a fluorescent label or a luminescent label is applied to transgenic embryos (see para. 92-93, 154, fig. 1).
The combination of references differs from claimed invention by not disclosing apparatus comprising the region prior to processing in which the fish eggs can be visually recognized from the side via the processing water tank. 
Osamu et al teach a sample injection device that injects a sample into an egg such as that of a fish, a notch is provided in a recess where an egg is placed, and an imaging unit that images a portion of the exposed egg is provided; and that by imaging a portion of the egg with the imaging unit, the position, orientation and the like of the egg can be confirmed when the injection needle is inserted, and the sample can be more reliably injected into the egg (claims 1, 3, paragraphs [1, 11). Furthermore, it is disclosed that the image information for the egg that has been imaged and recognized by the CCD camera is automatically analyzed, and when it is determined, on the basis of the analysis results, that the egg is not placed at a prescribed position, or when the injection needle is not oriented at a prescribed angle, the drive unit is t is stopped, and said egg is skipped, so that the sample is injected only into eggs placed at the prescribed position (paragraphs 52-55).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the fish egg processing apparatus as disclosed in Spaink and Tamaru to further incorporate a region prior to processing in which the fish eggs can be visually recognized by a CCD camera from the side via the processing water tank, as disclosed in Osamu, in the fish egg processing apparatus, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to include a region prior to processing that is made of  either a transparent material  so that the injection operation is visible in the fish-egg-processing apparatus or determine whether to inject the sample on the basis of the visually captured image information via a CCD to establish if there is any particular difficulty in selecting conditions for injecting a sample into a fish egg as suggested by Spaink and Osamu. One of skill in the art would have been expected to have a reasonable expectation of success in incorporating a transparent region or a region to visually recognize from the side fish egg prior to processing because prior art successfully reported selecting fish eggs in which the injection operation has been appropriately performed on the basis of information from visual recognition. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7-9, 15-22 of U.S. Patent application 16754948. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications deal with the fish egg processing apparatus such that the eggs can be injected. These applications share several features, including the processing water tank and processing devise for injecting a predetermined substance into the fish egg positioned in fish water tank.  In the instant case, claims are directed to a fish egg processing apparatus comprising: a processing water tank for processing collected fish eggs; and a processing device for injecting a predetermined substance into the fish eggs positioned in the processing water tank, wherein the processing water tank includes: a region prior to processing where the width dimension of the region prior to processing is set such that the fish eggs form a line in order to house the fish eggs prior to processing; and a region after processing for housing the fish eggs on which a predetermined processing has been performed. Dependent claim limits the processing device includes: a placing part capable of mounting the fish eggs; and an introducing pipe having a pipe shape capable of introducing a predetermined substance into the fish eggs mounted on the placing part in a predetermined timing. Claim 3 limits the   placing part has: a disc body having a disk shape; and a housing recess capable of housing the fish egg which is formed in the peripheral part of the disk body at a predetermined pitch. Claims 4-6 of the fish egg processing apparatus limits the base claim to include the region prior to processing in which the fish eggs can be visually recognized from the side via the processing water tank. In contrast, claims in ‘404 are directed to  fish egg processing apparatus, comprising: a processing water tank to which fish eggs are guided; an aligning and conveying unit that conveys, to a predetermined processing position, a housing recess that houses the fish eggs one by one in the processing water tank; a processing unit that raises and lowers an introduction tube to inject a predetermined substance into each of the fish eggs in the housing recess conveyed to the processing position; an image processing unit that images the housing recess from a direction that intersects a depth direction and a conveying-in direction, in association with the processing water tank; and a possibility determination unit that determines whether to inject the predetermined substance into each of the fish eggs before processing, based on an image obtained through the image processing unit and a previously determined condition.  The fish egg processing apparatus claimed in the instant application encompass the fish processing apparatus explicitly claimed in ‘404 application. Therefore, all the feature claimed in the fish egg processing apparatus of instant application are disclosed in ‘404. As such, the ‘404 claims represent narrower embodiment of the instant broader claims. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978).
Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nambu (US 9435783) teaches vibration isolating structures provided to the egg inspection apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632